Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, additional teachings from new cited prior art (Takahashi et al.) regarding the structure of the sealing material for a battery module obviate the claims as amended.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Pub 2005/0208375 of record) in view of Takahashi et al. (US Pub 2015/0155528 newly cited).
	In regard to independent claim 1, Sakurai teaches a battery module, comprising: a cell assembly including a plurality of laminate-type secondary batteries (laminate cells 5) having electrode leads (tabs 12 and 13) formed to protrude in a front and rear direction and stacked on each other in a left and right direction (see figure 2, orientation turned 90 degrees so that tabs 12 and 13 extend from left and right direction - paragraphs [0035-0039]); a heatsink (cooling passage structure 35) located to contact an outer surface of the cell assembly and having a coolant flow path (cooling passage 40) for allowing a coolant to move therein (paragraph [0045]); and a heat-shrinkable tube (thermally shrinkable sheet 71) having a shape (see figure 11) with a hollow structure in which the cell assembly and the heatsink are located, the heat-shrinkable tube being thermally shrunken so that the cell assembly and the heatsink are pressed in contact with each other by a force applied thereto by the heat-shrinkable tube (paragraphs [0070-0074]). 
	The claim differs from the prior art in requiring pouch type cells and a tubular shaped heat shrinkable tube.  However, the prior art teaches laminate cells which a person of ordinary skill in the art would appreciate is an electrode assembly within a laminate pouch in a manner which obviates a “pouch-type” cell; additionally, as shown in figure 11 of the prior art the heat shrinkable material 71 is in a shape to encompass the battery module and may be tubular.  Further, changes to size and shape of the prior art thermally shrinkable sheet are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
	In regard to the amendment, Sakurai teaches an uneven structure is formed at an outer surface of the heatsink (outer surface of frame 15), which faces the heat-shrinkable tube (due to the presence of leads 12, 13 as seen in figure 3; intermittent incisions 72 in figure 10 - paragraph [0072]) but does not particularly teach a plurality of embossing structures partially ridged outward are formed at an outer surface of the heat-shrinkable tube, each embossing structure being a portion of the heat-shrinkable tube having first thickness greater than a second thickness of a remaining portion of the heat- shrinkable tube where the embossing structures are not formed.
	However, Takahashi et al. teach a similar battery module including a pouch like electrode assembly 150a which is sealed by a tubular thermocompression bonded exterior body 107 and the desirability to provide an exterior body with an uneven structure such as depressions and projections (resulting in a structure with a greater thickness than other portions of the body) which increases the surface area of the exterior body resulting in increased thermal dissipation efficiency and flexibility (paragraphs [0127-0144], figures 3 and 14).  The Examiner notes that the claimed “embossing” is a product by process limitation (see MPEP 2113) and the method of forming the structure does not distinguish from the prior art which teaches an indistinguishable structure.

    PNG
    media_image1.png
    383
    603
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of structures partially ridged outward formed at an outer surface of the heat-shrinkable tube in the battery module of Sakurai to increase thermal dissipation efficiency and flexibility as taught by Takahashi et al.  
In regard to claim 2, Sakurai teaches the heatsink has an accommodation groove (communication openings 38) formed to be dented inward to accommodate a lower portion of each of the plurality of pouch-type secondary batteries of the cell assembly (figure 2 and 4). 
In regard to claim 3, Sakurai teaches an uneven structure is formed at an outer surface of the heatsink (outer surface of frame 15), which faces the heat-shrinkable tube (due to the presence of leads 12, 13 as seen in figure 3; intermittent incisions 72 in figure 10 - paragraph [0072]).    Further, the combination above obviates the ridged structure as applied above.
In regard to claims 10 and 11, Sakurai teaches a vehicle including a battery pack, comprising at least one battery module according to claim 1 (paragraph [0035]). 
In regard to claim 14, Sakurai teaches in between each module 65 intermittent incisions 72 are provided (paragraph [0072], figure 10) such that when the heat shrinking occurs a person of ordinary skill in the art would appreciate that a plurality of embossing structures partially ridged outward are formed at an outer surface of the heat-shrinkable tube 71 (figure 11) and is reasonably presumed to contain air therein as the heat shrinking is not performed in a vacuum.

Claims 4, 5, 7, 8, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai and Takahashi et al. as applied to claim 1, and further in view of Lee et al. (US Pub 2016/0233465 of record).
In regard to claim 4, Sakurai teaches the battery module according to claim 1, wherein the cells are in modules 65 (i.e. cartridges) and the heatsink has an inlet tube 45a for injecting a coolant and an outlet tube for 45a discharging a coolant (see paragraph [0047], one is provided on each end of the stack) and bus bars 56 which are attached to the electrode leads (paragraph [0059]) but does not disclose a bus bar assembly that includes: a bus bar frame located at a front side or a rear side of the cell assembly that attaches to the bus bars. 
However, Lee et al. teach a similar battery module including laminate cells 100 in cartridges and the desirability to include a bus bar assembly that includes: a bus bar frame (housing structures 300 including lower sections 302) located at a front side or a rear side of the cell assembly at which an electrode lead 101 is formed, the bus bar frame having a perforation hole through which at least one electrode lead passes and protrudes (between ribs - see figure 1), the bus bar frame having a fixing structure (coupling portions) and a bus bar 320 mounted to an outer surface of the bus bar frame and having a conductive metal to electrically connect the plurality of pouch-type secondary batteries because such stably mounts the cartridges together and electrically connects them with electrical components such as battery management system with voltage sensing (paragraphs [0058-0108]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bus bar frame attached to the cartridge laminate cells in the battery module of Sakurai as such stably mounts the cells while creating connections to electrical components as taught by Lee et al.  In the combination the inlet tube and the outlet tube of the heatsink (45a in figure 1 of Sakurai) are respectively inserted and fixed therein between the housing components. 
In regard to claim 5, Sakurai teaches the heat-shrinkable tube 11 is configured to surround a portion of the outer surface of the bus bar assembly, and wherein a concave portion dented inward is formed at a portion of the heat-shrinkable tube surrounding the outer surface of the bus bar assembly so that the inlet tube and the outlet tube of the heatsink are exposed outward (open end of heat shrinkable to will conform to the surface of the assembly i.e. around edges, inlet/outlets 45a must necessarily be left open to allow for coolant flow - paragraphs [0070-0074]). 
In regard to claims 7-9, Lee et al. teach the desirability to include a thermally conductive adhesive N to increase heat dissipation efficiency and protect against vibration and impact inside of the cartridge structure between the frame and the cells (paragraphs [0039-0042, 0114-0123], figure 8, additionally cartridge components may be formed of thermally conductive polymer) and Sakurai teach the addition of double faced adhesive tape 67 and an adhesive sheet 74 to aid in the bonding of the cover sheet (paragraphs [0073-0074]) in a manner which obviates a thermally conductive adhesive added in the heat-shrinkable tube, such as interposed between the cell assembly and the heatsink or interposed between the cell assembly and the heat-shrinkable tube. 
In regard to claim 12 and 13, Lee et al. teach a module cover (outer housing portions of upper cover 301) configured to cover an outer surface of the bus bar assembly, wherein the module cover is configured to cover at least a part of an outer portion of the bus bar assembly except for an external input/output terminal portion of the bus bar (module terminals 340, figure 1, paragraph [0106]). 
In regard to claim 15, as noted above in regard to claim 7, Lee et al. teaches the desirability to include thermally conductive adhesive N between the cells (figure 8) which is reasonably considered a buffering pad interposed between two of the plurality of pouch-type secondary batteries B1, B2, B3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3,977,906.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723